

115 HR 6328 IH: Advancing Procurement Technical Assistance Centers Act
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6328IN THE HOUSE OF REPRESENTATIVESJuly 10, 2018Mr. Espaillat introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo require the Secretary of Defense to recognize associations of procurement technical assistance
			 centers under certain circumstances, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advancing Procurement Technical Assistance Centers Act. 2.Procurement Technical Assistance Centers (a)Authorization To form associationProcurement Technical Assistance Centers are authorized to form an association to pursue matters of common concern.
 (b)Recognition by Secretary of DefenseIf more than a majority of the Procurement Technical Assistance Centers which are operating pursuant to agreements with the Department of Defense are members of such an association, the Secretary of Defense is authorized and directed to—
 (1)recognize the existence and activities of such an association; and (2)consult with it and develop documents—
 (A)announcing the annual scope of activities pursuant to this section; (B)requesting proposals to deliver assistance as provided in this section; and
 (C)governing the general operations and administration of the Procurement Technical Assistance Program, specifically including the development of regulations and a uniform negotiated cooperative agreement for use on an annual basis when entering into individual negotiated agreements with Procurement Technical Assistance Centers.
					